Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. The sanction of an indefinite suspension from the practice of law “is especially fitting * * * where neglect of a legal matter is coupled with a failure to cooperate in the ensuing disciplinary investigation.” Warren Cty. Bar Assn. v. Lieser (1997), 79 Ohio St.3d 488, 490, 683 N.E.2d 1148, 1149; see, also, Akron Bar Assn. v. Barnett (1997), 80 Ohio St.3d 269, 685 N.E.2d 1230. The record establishes that respondent exhibited a cavalier attitude toward both the representation of his client and the ensuing disciplinary investigation. Respondent is indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.